Citation Nr: 1732156	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 13, 2013, and in excess of 70 percent thereafter, for the Veteran's psychiatric disorder.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
.

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded the appeal in December 2014 and May 2016.  In May 2016, the Board denied increases in excess of the staged ratings assigned tor his service-connected psychiatric disorder (the TDIU claim was remanded).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, pursuant to a December 2016 Joint Motion for Partial Remand (JMPR) filed by the parties, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMPR.  The Veteran's attorney thereafter submitted additional pertinent evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Beginning January 12, 2009, the Veteran's psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as impaired impulse control, occasional hallucinations and difficulty in adapting to stressful circumstances.   

2.  The Veteran's psychiatric disorder has rendered him unable to secure or follow a substantially gainful occupation since May 17, 2013.



CONCLUSIONS OF LAW

1.  Effective January 12, 2009, the criteria for a 70 percent rating, and no higher, for the Veteran's psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2); 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).  

2.  Effective May 17, 2013, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's acquired psychiatric disorder has been rated under the General Formula for Rating Mental Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).  Under the General Formula for Rating Mental Disorders, a 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The Veteran's psychiatric disorder is currently rated 50 percent disabling from June 25, 2009 (the date of his increased rating claim), and 70 percent disabling from May 13, 2013.  The appeal period before the Board begins June 25, 2008, one year before the date of his increased rating claim.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Initially, the Board acknowledges the factual inaccuracies in the April 2015 VA examination report noted by the parties to the JMPR, impacting its probative value.  Additionally, the Board takes note of an incomplete December 2016 VA examination, in which the Veteran refused to participate and was hostile and threatening towards the examiner.  The Board sees no reason to remand for an additional examination given these circumstances, as the record contains a recent private psychiatric evaluation that may be relied upon, in conjunction with VA treatment records and lay statements, for determining his rating for compensation.  

The Board finds that as of January 12, 2009, a rating of 70 percent is warranted for the Veteran's psychiatric disorder.  38 C.F.R. § 3.400(o)(2).  On that date, an increase in the Veteran's psychiatric disability is factually ascertainable, as he sought treatment for increased irritability and poor impulse control.  He went so far as to get rid of his guns because he was afraid of losing control and harming someone during an argument.  See September 2009 VA treatment record.  The Veteran's treatment has focused on anger management, developing self control over thoughts and actions, and stopping violence or the threat of violence.  See June 2011 and May 2016 VA treatment records; May 2013 report of Dr. R.B.V.; May 2017 Statement of S. Melendez. 

In addition to impaired impulse control, the Veteran has demonstrated difficulty in adapting to stressful circumstances, including an inability to cope with day to day stress, inability to remain calm when witnessing others behaving badly, and difficulties with work and social environments.  See September 2009 VA treatment record.  He has also reported experiencing brief episodes of disorientation and confusion that was preceded by increased stress, anxiety or anger.  See November 2010 VA treatment records.  In January 2011, VA treatment providers recommended that the Veteran take six months rest from work, as he had become unable to fulfill his teaching duties.  He was increasingly anxious, had difficulty concentrating, and was facing problems with co-workers and students.  See January 2011 VA treatment records.  In July 2011, the Veteran continued to report issues managing stress relating to work.  See July 2011 VA treatment records.  He consistently reported the stress he felt in his teaching position.  See September 2011 VA treatment records.

The record further reflects that the Veteran took leaves of absence from work due to his psychiatric symptoms.  See February 2012 VA examination report (noting the Veteran was in a leave of absence due to irritability and concentration problems); June 2012 VA treatment record.  A security officer from his former employer noted that "I am quite aware that he has had multiple incidents with his students, supervisors, and co-workers that have affected the normal functioning of our university."  See August 17, 2014 Statement of L. Moreno.  Additionally, a former co-worker of the Veteran reported that he "displayed an unacceptable violent behavior towards some of his students and the personnel of our institution.  See August 21, 2014 Statement of L. Munoz.  Furthermore, VA treatment notes list "stop violence" as a treatment objective, and reports that the Veteran "described multiple episodes of irritability and poor impulse control," and "said that his poor anger management affected his interpersonal relationships."  See June 1, 2011 VA treatment note.

Moreover, the Veteran has experienced occasional hallucinations during the appeal period.  In January 2009 treatment sessions, he complained that at night when he wakes up from sleep he smells burned human flesh.  See January 2009 VA Treatment records.  He reported recurrent nightmares about traumatic experiences during service in Vietnam, as well as dreams with soldiers dying whole he provided them support.  He again described olfactory hallucinations, smelling blood and burning flesh.  See September, November, and December 2009 VA treatment records.  In February 2010, the Veteran reported that while awake he felt that he was having conversations with people who were not really there, as well as continued flashbacks seeing soldiers die and smelling bone and flesh burning.  See February 2010 and May 2016 VA treatment records; July 2011 and May 2013 records from R.B.V., M.D.

Given the medical and lay evidence of record, the Veteran's psychiatric symptoms - including his occasional hallucinations, impaired impulse control, and difficulty adapting to stressful circumstances - have resulted in occupational and social impairment, with deficiencies in most areas.  Accordingly, the Board finds that a disability rating of 70 percent since January 12, 2009 is warranted.  
At no point during the appeal period does the record reflect total social impairment to warrant assignment of a 100 percent rating.  In this regard, while the Board notes that while the Veteran has reported hallucinations, they are not of the severity, frequency or duration to warrant the 100 percent rating as they have not been persistent during the course of the appeal period.  See, e.g., February 2011, May 2011, July 2011, September 2011, October 2011, October 2012, February 2013, April 2013, July 2013, December 2013, January 2014, March 2015, January 2016, April 2016, May 2016, June 2016 VA treatment records.  Additionally, no other symptoms listed in the criteria for a 100 percent rating, or any other symptoms of a similar severity, are neither complained of nor observed by medical health care providers.  While the Veteran endorsed periods of passive suicidal ideation in May 2017, there is no indication of a persistent danger of his hurting himself or others.  Review of the record shows that there is no evidence of the Veteran having any gross impairment in thought processes or communication, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name.  The Veteran is generally described as having normal grooming and hygiene.  For these reasons, a rating in excess of 70 percent is not warranted.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran seeks a TDIU due to his psychiatric disorder.  He meets the schedular criteria for an award of a TDIU over the entire appeal period.  38 C.F.R. § 4.16(a).
He was employed as a finance professor at the University of Puerto Rico from September 1994 until May 16, 2013.  See September 2014 VA Form 21-8940.  He reported that he retired from his professor position due to the severity of his psychological symptoms.  See May 2017 report by M.C.  He reported problems interacting with his supervisors, security at the university, and his students, meeting the demands of the job, and controlling his anger.  See May 2017 report by M.C.  

Evidence dated after the Veteran's last day of employment supports the award of a TDIU.  A VA psychiatrist indicated in April 2013 that the Veteran's psychiatric symptoms were interfering with his ability to function and perform job related duties, rendering him "unable to work."  In his May 2017 report, Dr. M.C. highlights that the Veteran experiences interpersonal difficulties and incapacity to function in public, with a history of intense psychiatric symptoms that manifest outside of his home.  See May 2017 report.  Such symptoms were displayed at a December 2016 VA examination, when the Veteran exhibited "hostile behavior," "raising his tone of voice," stating he didn't want to be examined, and continued to be "threatening" to the examiner.  Dr. M.C. noted that "[t]he Veteran's level of volatility is well described, his violence and potential violence well documented, and his inability to function in an occupational setting clearly described . . . There is nothing to indicate that [the Veteran] would be able to function in a workplace, as he [has] already proven to be an entirely disruptive and unpredictable force in an occupational setting."  

The above-cited evidence of record shows that the Veteran's psychiatric disorder prevents him for securing or following a substantially gainful occupation.  Accordingly, a TDIU is awarded effective May 17, 2013, the day after his last day of employment.
ORDER

A 70 percent rating, and no higher, for the psychiatric disorder is warranted from January 12, 2009. 

A TDIU is granted from May 17, 2013.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


